In an action to recover damages for personal injuries and property damage, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruditzky, J), dated March 27, 2003, which granted those branches of the defendants’ motion which were for summary judgment dismissing the first and third causes of action to recover damages for personal injuries and loss of services on the ground that the plaintiff Dominick Blandino did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmation of the plaintiffs’ physician submitted in opposition to the defendants’ motion failed to establish the existence of a triable issue of fact.
Accordingly, the defendants were entitled to summary judgment. Santucci, J.P., Smith, Luciano and Adams, JJ., concur.